Citation Nr: 0822686	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  05-04 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for pneumonia.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from June 1974 to March 
1976.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, 
which denied the veteran's claim for service connection 
for pneumonia as well as his petition to reopen a previously 
denied claim for service connection for schizophrenia on the 
basis of new and material evidence.

In December 2006, the Board also denied both claims.  The 
veteran appealed that decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  In a November 2007 Order, 
granting a Joint Motion, the Court vacated the Board's 
decision and remanded the case to the Board for further 
development and readjudication in compliance with directives 
specified.  In particular, the Joint Motion instructed VA to 
have various documents in the claims file translated from 
Spanish to English.  Allday v. Brown, 7 Vet. App. 517, 526 
(1995).  The requested translations have been accomplished 
and the case is once again before the Board for further 
appellate review.

In this decision the Board will reopen the veteran's claim 
for service connection for schizophrenia on the basis of new 
and material evidence.  However, the Board will then remand 
this claim to the RO via the Appeals Management Center (AMC) 
in Washington, DC, for further development before 
readjudicating this claim on the underlying merits.




FINDINGS OF FACT

1.  The veteran does not have current disability from 
pneumonia.

2.  A Board decision in December 1997 denied the veteran's 
claim for service connection for an acquired psychiatric 
(nervous) disorder on the basis that there was no evidence 
then of record of a psychiatric disorder during service or of 
a psychosis during the one-year presumptive period after 
service.

3.  However, additional evidence submitted since that 
December 1997 Board decision includes a medical opinion that 
the veteran's disciplinary problems in service were an early 
manifestation of his later diagnosed schizophrenia.


CONCLUSIONS OF LAW

1.  The veteran does not have disability from pneumonia due 
to disease or injury incurred in or aggravated by his 
military service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  The Board's March 1997 decision that denied service 
connection for an acquired psychiatric (nervous) disorder is 
final.  38 U.S.C.A. § 7105 (West Supp. 2005); 38 C.F.R. §§ 
20.1100, 20.1102 (2007).

3.  But there is new and material evidence since that 
decision to reopen this claim.  38 U.S.C.A. § 5108 (West 
Supp. 2005); 38 C.F.R §§ 3.102, 3.156, 3.159 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim for schizophrenia and the merits of his claim 
for service connection for pneumonia, providing relevant VA 
laws and regulations, the relevant factual background, and an 
analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In addition, the VCAA notice requirements apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection 
is granted.  Id. at 486.  

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error nonprejudicial.

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
November 2003 and May 2004.  Those letters informed him of 
the evidence required to substantiate his claims and of his 
and VA's respective responsibilities in obtaining supporting 
evidence.  He was also asked to submit relevant evidence 
and/or information in his personal possession to the RO.

As for the Dingess requirements, there is no prejudice in 
going ahead and deciding the claim for service connection for 
pneumonia because the Board is denying this claim, so the 
downstream disability rating and effective date elements of 
this claim are ultimately moot.  And since the Board is 
reopening the claim for schizophrenia on the basis of new and 
material evidence, and then further developing this claim on 
remand before readjudicating it on the underlying merits, 
that, too, will not be prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  See also 
38 C.F.R. § 20.1102 (harmless error).

Specifically concerning whether new and material evidence has 
been submitted to reopen the claim for service connection for 
schizophrenia, VA must both notify a claimant of the evidence 
and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that 
is necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  To satisfy this requirement, 
VA adjudicators are required to look at the bases for the 
denial in the prior decision and to provide the claimant with 
a notice letter that describes what evidence would be 
necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  VA's Office of General Counsel issued 
informal guidance interpreting Kent as requiring the notice 
to specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.  
VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

The notice letter provided to the veteran in November 2003 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as he was informed about what evidence was 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.  And in any event, since the Board is 
reopening this claim, regardless, even if the notice was 
deficient this would still be inconsequential and therefore, 
at most, nonprejudicial, i.e., harmless error.

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim for service 
connection for pneumonia.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  VA has obtained all relevant medical and 
other records he and his attorney identified as pertinent to 
the claim, all of which have been translated from Spanish to 
English.



A VA examination and medical nexus opinion are not needed to 
decide the claim for pneumonia; the standards of the Court's 
decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
have not been met.  Under McLendon, VA must provide a medical 
examination in a service-connection claim when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  Id., at 81.  See also 38 U.S.C.A. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4).

Here, though, as will be discussed below, there is no 
indication or other suggestion the veteran has current 
disability from pneumonia.  So absent this required proof 
of current disability, there is no possible way of relating 
what amounts to is a nonexistent present condition to his 
military service.  Instead, there is only his unsubstantiated 
lay allegations that he has a current disability due to 
pneumonia for which he allegedly received treatment during 
service.  But his lay allegations, alone, are insufficient to 
trigger VA's duty to assist by providing an examination for a 
medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 
512, 519 (2004).  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA or Court.

II.  Service Connection for Pneumonia

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by his active military 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Stated somewhat differently, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The veteran contends he developed pneumonia while 
hospitalized during advanced infantry training in service.  
His service medical records, however, do not mention any 
complaints, clinical findings, or diagnosis indicative of 
pneumonia, and do not provide any evidence of the asserted 
hospitalization either.  Thus, his service medical records 
provide compelling evidence against his claim.  See Struck v. 
Brown, 9 Vet. App. 145 (1996).

But even more fatal to the veteran's claim is the fact that 
there is absolutely no medical evidence of a current 
disability from pneumonia, even were the Board to assume, for 
the sake of argument, that he had pneumonia during service as 
he alleges.  His post-service treatment records, dated since 
1985, do not show complaints or treatment for pneumonia or 
any respiratory disorder, nor do they show he has had any 
residuals of this condition,  In other words, he has not meet 
the essential element under Hickson that he have current 
disability from pneumonia.

Since there is no medical evidence of a current disability, 
the veteran's claim must be denied.  See Degmetich v. Brown, 
8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding 
that compensation may only be awarded to an applicant who has 
a disability existing on the date of the application, and not 
for a past disability); Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) (holding that pain, alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (in the absence of proof of the 
presently claimed disability, there can be no valid claim).  
Despite the veteran's statements that he currently has a 
disability related to pneumonia, as a layman without medical 
expertise or training, his statements alone are insufficient 
to prove his claim.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 
(1991) (laypersons are not competent to render medical 
opinions, including concerning diagnosis or etiology of a 
condition claimed).



For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for pneumonia.  
And as the preponderance of the evidence is against the 
claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  
Accordingly, the appeal of this claim is denied.

III.  New and Material Evidence to 
Reopen the Claim for Service Connection 
for Schizophrenia

The veteran is ultimately seeking service connection for 
schizophrenia.  However, the Board must first determine 
whether new and material evidence has been submitted to 
reopen this claim since a prior, final and binding, Board 
decision in December 1997.  Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996).  

In that prior December 1997 decision, the Board denied the 
veteran's claim for service connection for an acquired 
psychiatric (nervous) disorder, inclusive of schizophrenia, 
because there was no evidence of a psychiatric disorder 
during service and no evidence that a psychosis was manifest 
to a compensable degree within the one-year presumptive 
period after the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.

A claim disallowed by the Board is usually final and binding 
on the veteran unless appealed to the Court (and vacated or 
overturned) or another exception to finality applies - such 
as the decision was clearly and unmistakably erroneous or the 
Chairman orders reconsideration of the decision.  38 U.S.C.A. 
§ 7104; 38 C.F.R.  §§ 3.105, 20.1100.  None of these 
exceptions applies to this case.  In October 2003, however, 
the veteran filed a petition to reopen this claim on the 
basis of new and material evidence.  38 U.S.C.A. § 5108.



Under VA law and regulation, if new and material evidence is 
presented or secured with respect to a final decision, the 
Secretary shall reopen and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108.  When a claim to reopen 
is presented, a two-step analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, related to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  See also Prillaman v. Principi, 346 F.3d 1362 
(Fed. Cir. 2003).

Second, if VA determines the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  The second step 
becomes applicable only when the preceding step is satisfied.  
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since the final 
December 1997 Board decision.  See Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (wherein the Court held that the 
question of what constitutes new and material evidence 
requires referring only to the most recent final disallowance 
of a claim).

Since that decision, the veteran has submitted service 
personnel records showing he was court martialed for 
assaulting two noncommissioned officers and destroying 
government property in October 1975.  He was then sent for 
remedial training, which he failed.  Consequently, he was 
deemed unfit and released from active duty.  He also 
submitted an April 2008 opinion from a private psychologist 
who determined that the veteran's violent behavior in service 
was an early manifestation of his later diagnosed 
schizophrenia.  In particular, C.R., Ph.D., explained that 
there was no evidence of interpersonal problems, lack of 
competence in the veteran's duties, or inappropriate conduct 
as a soldier prior to the incident in October 1975, which 
lead to his punishment and eventually to his military 
discharge.  Dr. C.R. then opined that the veteran's violent 
behavior while on active duty was consistent with the 
prodomal phase of schizophrenia.

The record now includes a medical opinion that the veteran's 
schizophrenia had its onset in service.  Thus, Dr. C.R.'s 
April 2008 opinion is both new and material.  See Hodge, 155 
F.3d at 1363 (Fed. Cir. 1998) (holding that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim).  
See, too, Justus v. Principi, 3 Vet. App. 510 (1992) 
(indicating the additional evidence in question is presumed 
credible for the limited purpose of determining whether it is 
new and material).

Accordingly, the claim for service connection for 
schizophrenia is reopened.  This claim, however, must be 
further developed before readjudicating it on the underlying 
merits.


ORDER

Service connection for pneumonia is denied.

The petition to reopen the claim for service connection for 
schizophrenia is granted, subject to the further development 
of this claim on remand.


REMAND

As mentioned, the Board finds that additional evidentiary 
development is needed before it can readjudicate the 
veteran's claim of entitlement to service connection for 
schizophrenia on the underlying merits.

In the April 2008 report cited as a basis for reopening the 
claim, Dr. C.R. indicated the origin of the veteran's 
schizophrenia dates back to his military service.  In 
particular, she concluded that his violent behavior in 
October 1975, in which he assaulted two noncommissioned 
officers and destroyed government property, was consistent 
with the early prodomal phase of this condition, which was 
not formally diagnosed until years later - in 1987.  This 
opinion, while insufficient to grant the claim, is sufficient 
to trigger VA's duty to assist the veteran by obtaining a 
medical opinion on the determinative issue of whether his 
schizophrenia had its onset during his military service.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon, 20 Vet. App. at 82.

Accordingly, this claim is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for a VA 
psychiatric examination for a medical 
nexus opinion indicating whether it is at 
least as likely as not (i.e., 50 percent 
or more probable) that his schizophrenia 
had its onset during his military 
service.  It is imperative that the 
examiner designated to conduct this 
evaluation review the claims file for the 
pertinent medical and other history, 
including the veteran's service personnel 
records documenting his violent outburst 
in October 1975 and the fact that he 
failed remedial training shortly after 
his special court martial.  


The VA examiner is asked to comment on 
whether he agrees with Dr. C.R.'s April 
2008 opinion that the veteran's violent 
outburst in October 1975 was an early 
manifestation of schizophrenia, which was 
not formally diagnosed until 1987, 
approximately eleven years after his 
discharge from the military.  The VA 
examiner must discuss the rationale of 
his or her opinion, whether favorable or 
unfavorable.

2.  Then readjudicate the claim for 
service connection for schizophrenia - 
on the underlying merits, in light of the 
additional evidence.  If this claim is 
not granted to the veteran's 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond to it before the record is 
returned to the Board for further review.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


